Citation Nr: 1812054	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-00 425A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD)/gastritis, to include as secondary to service-connected psychiatric disability.  

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a low back disability.

5. Entitlement to service connection for a right knee disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to September 1973 and April 1979 to September 1982.   

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The issues listed on the Title Page were remanded by the Board in June 2016.  A Board decision issued in conjunction with this remand granted service connection for multiple disabilities, to include panic disorder with agoraphobia, and the April 2017 rating decision which implemented this grant established service connection for a psychiatric disability listed as "other specified anxiety disorder."   

In July 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

First with respect to the claim for service connection for PTSD, as made clear in the Introduction to the Board's June 2016 decision and remand, the undersigned bifurcated the claim for service connection for PTSD from the claim for other acquired psychiatric disability ultimately granted by this decision, and remanded the claim for service connection for PTSD for further development and readjudication.   See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claim).  While the requested development with respect to this claim was accomplished, to include affording the Veteran a VA PTSD examination in April 2017, the AOJ has not readjudicated the claim for service connection for PTSD.  As such, the AOJ must readjudicate the claim for service connection for PTSD with consideration of the April 2017 VA PTSD examination and, should this claim remain denied, issue a supplemental statement of the case (SSOC) addressing this claim.  38 C.F.R. § 19.31(b)(1) (2017); Stegall v. West, 11 Vet. App. 268 (1998) (the Board is required to insure compliance with the instructions of it remands).  

With respect to the claim for service connection for GERD, the opinion that followed the April 2017 VA examination addressing this claim did not, as requested in the June 2016 remand, address the matter of whether GERD was caused or aggravated by the service connected acquired psychiatric disorder.  As such, the AOJ will be directed to obtain an addendum opinion from the April 2017 VA examiner, or a suitable substitute, that considers the matter of secondary service connection for GERD.  See Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall, supra. 

Finally, as the rationale for each of the opinions following the April 2017 VA examinations addressing the claims for service connection for GERD and cervical spine, low back, and right knee disorders was in almost total part based on a determination that there was insufficient evidence of relevant disability during service-and did not reflect the Veteran's competent and credible complaints of symptomatology from service to the present time-addendum opinions must be obtained that reflect such consideration.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Barr, supra.    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for addendum opinions from the VA examiners, or a suitable substitute if any such examiner is not available, that conducted the April 2017 VA examinations addressing the claims for service connection for GERD and a cervical spine, low back, and right knee disability.  The electronic record, to include a copy of this remand, should be made available to and reviewed by each examiner, and opinions as follows are requested: 

a) Is it at least as likely as not that a cervical spine, low back, or right knee disability is etiologically related to service, to include (the occurrence of which should be presumed for the purposes of these opinions) moving an airplane while rescuing a pilot? 

b) Is it at least as likely as not that the Veteran developed arthritis of the cervical spine, low back, or right knee to a compensable degree within one year of service?

c) Is it at least as likely as not that a gastrointestinal disability to include GERD or gastritis is etiologically related to service or the service connected anxiety disorder, to include by way of aggravation? 

The rationale for each opinion offered should be provided.  The rationale for any negative opinion must not be based solely on insufficient in-service clinical evidence of disability and must reflect consideration of the competent lay assertions of continuity of symptoms from service to the present time and, with respect to GERD, lay assertions linking such to service-incurred psychiatric disability.  

2.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded, to include the claim for service connection for PTSD.  To the extent that any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate SSOC that reflects consideration of all the evidence of record, to include that obtained as a result of both Board remands.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




